Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Slaby	on February 25, 2022.
	Please replace claims 1 and 30 with the following:
1.	(Currently Amended) A coating forming composition comprising: 
	(i)	at least one alkoxysilane 
		(ii)	a plurality of metal oxides, the metal oxides selected from at least one each of (a) alumina, (b) zirconia, and (c) silica, the silica having an average particle size of from about 5 to about 150 nm; the total amount of metal oxide (a), (b), and (c) is from about 1 to about 50 weight percent of the coating forming composition;
		(iii)	at least one water miscible organic solvent; 
		(iv)	at least one acid hydrolysis catalyst; 
		(v)	water; 
		(vi)	optionally a matting agent; and
		(vii)	at least one condensation catalyst selected from the group consisting of tetrabutylammonium carboxylates of the formula [(C4H9)4N]+[OC(O)-R7]- in which R7 is selected from the group consisting of hydrogen, alkyl groups containing from 1 to about 8 carbon atoms, and aromatic groups containing about 6 to about 20 carbon atoms.

	30.	(Currently Amended) A method of forming the coating forming composition according to claim 1 comprising:
	a)	 adding at least one acid hydrolysis catalyst to

	c)	adding at least one water-miscible solvent and additional acid hydrolysis catalyst to the mixture resulting from step (b); 
	d)	aging the mixture resulting from step (c) under conditions of elevated temperature and for a period of time effective to provide a curable coating forming composition having a viscosity within the range of from about 3.0 to about 7.0 cStks at 25 °C; and, 
	e)	adding at least one condensation catalyst at, during, or following any of the preceding steps, wherein the at least one condensation catalyst selected from the group consisting of tetrabutylammonium carboxylates of the formula [(C4H9)4N]+[OC(O)-R7]- in which R7 is selected from the group consisting of hydrogen, alkyl groups containing from 1 to about 8 carbon atoms, and aromatic groups containing about 6 to about 20 carbon atoms. 

Applicant had been advised that, upon further consideration, the amendment limiting the condensation catalyst to those outlined in the final four lines of claims 1 and 30 was inadequate as a means of overcoming the prior art rejection of record because an additional survey of the prior art yielded evidence that the tetrabutylammonium carboxylates were regarded by the skilled artisan as functional equivalents of the condensation catalysts espoused by Koh.  See U.S. Patent disclosures 2015/0118483 and U.S. 4,513,123.  The Examiner noted, however, that were they to specify that the silica component (c) had an average particle size consistent with paragraph [0065] of the original Specification, and the hydrolysis catalyst was an acid whereas the condensation catalyst was the aforementioned tetrabutylammonium carboxylate, the rejections over both Kim and Koh could be overcome.

	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1-21 and 23-32 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765